DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/02/2020 and 01/20/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 5-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aono (Examiner provided machine translation of JP 2013233733 A, of record).

Regarding claim 1, Aono discloses a display (at least Figures 10-15 and 22), comprising: a micro concavo-convex structure layer (103, shaping layer; at least [0120] teaches an inclination length of the mold to be 50 micrometers) provided on a reference surface (surface of base depicted in at least Figure 11 on which the shaping layer is adjacent), which is at a position at an underside of a substrate layer or at a position at an underside of the micro concavo-convex structure layer (at least Figure 11 depicts the surface of the base is at an underside of the shaping layer), the micro concavo-convex structure layer including a plurality of microstructures arranged on the reference surface (at least Figure 11), wherein each of the microstructures is formed of a prism structure made of a material having a triangular cross-section (at least Figure 11), that transmits light (at least [0093] teaches 103, shaping layer, is transparent), having a first surface inclined relative to the reference surface in side view ([0050], angled surface, inclined medium surface, inclined at 45 degrees), and a second surface having an inclination angle relative to the reference surface such that the inclination angle is larger than an inclination angle of the first surface relative to the reference surface ([0050], vertical surface, wall portion, inclined at 90 degrees), and a functional layer is provided on the second surface of all or some of the plurality of microstructures (111, reflective layer).

Regarding claim 5, Aono discloses the display of claim 1, wherein the functional layer is a color layer formed of any of a pigment, ink, metal, and a resin, or a combination thereof (at least [0096-0097] teach the reflective layer to be formed of a metal, and has metallic luster).

Regarding claim 6, Aono discloses the display of claim 1, wherein the microstructures on which the functional layer is provided contain a plurality of magnetic particles (at least [0096-0097] teach the reflective layer to be formed of a metal by vapor deposition, and which may include at least iron, thus magnetic), and the functional layer is formed by the plurality of magnetic particles accumulated on the second surface (at least [0096-0097], Figure 11).

Regarding claim 7, Aono discloses the display of claim 1, wherein the microstructures on which the functional layer is provided are made of gas, liquid, or solid (at least [0030] teaches 103, shaping layer, may be plastic, thus solid).

Regarding claim 8, Aono discloses the display of claim 1, wherein the micro concavo-convex structure layer has a higher ratio of transmittance than absorption for at least a specific wavelength of visible light incident thereon (at least [0030] teaches 103, shaping layer, is transparent).

Regarding claim 9, Aono discloses the display of claim 1, wherein the micro concavo-convex structure layer has a reflectance different between a condition where the visible light is irradiated in a direction perpendicular to the reference surface and a condition where the visible light is irradiated in a specific direction, which is different from the perpendicular direction (at least Figure 11, difference between J121, viewpoint, and L123, viewpoint).

Regarding claim 10, Aono discloses the display of claim 1, wherein a plurality of regions in which the microstructures are disposed are provided, the plurality of microstructures are formed of periodic structures, and periodicities are different at least in part of the regions (at least Figure 5).

Regarding claim 11, Aono discloses the display of claim 10, wherein the periodicity of the plurality of microstructures is in a range of 1 μm or more and 300 μm or less (at least [0120] teaches the mold of the saw shape has a length of inclination of 50 micrometers).

Regarding claim 12, Aono discloses the display of claim 1, wherein a visual effect imparting layer is provided at least in part of the reference surface of the micro concavo-convex structure layer (at least Figure 12 depicts 101, polarized color shift layer, and 102, absorbing layer, to be provided on top of the base surface), and the visual effect imparting layer is composed of any of a print layer, a reflective layer, and a layer having a refractive index different from that of the micro concavo-convex structure layer, or a combination thereof (at least [0027] teaches 101, polarizer color shift layer, reflects right or left handed circular polarization).

Regarding claim 13, Aono discloses the display of claim 12, wherein a plurality of regions in which the microstructures are disposed are provided, and the visual effect imparting layer is different for each region (at least Figure 12).

Regarding claim 14, Aono discloses the display of claim 12, wherein the visual effect imparting layer is an absorption layer that absorbs the wavelength range of light reflected at an inclination angle of the first surface or of the optically variable layer, or the wavelength range of transmitted light (102, absorbing layer; at least [0029, 0052]).

Regarding claim 15, Aono discloses the display of claim 1, wherein a plurality of regions in which the microstructures are disposed are provided, and one or both of an inclination angle of the first surface of the microstructures and an orientation of the microstructures are different for each region (at least Figures 5 and 18; [0121]).

Regarding claim 16, Aono discloses the display of claim 1, wherein a plurality of regions in which the microstructures are disposed are provided, and the functional layer provided on the microstructures is different for each region (at least Figure 11).

Regarding claim 17, Aono discloses the display of claim 1, wherein a concealing layer is provided on an entirety of the functional layer or a part of the functional layer (at least Figure 12, 102, absorbing layer, is provided on part of 111, reflective layer).

Regarding claim 18, Aono discloses the display of claim 17, wherein a plurality of regions in which the microstructures are disposed are provided, and the concealing layer provided on the microstructures is different for each region (at least Figure 12).

Regarding claim 19, Aono discloses the display of claim 18, wherein a protective layer is provided on a surface of the micro concavo-convex structure layer on which the reference surface is not provided, the protective layer being made of a material that transmits light and covers asperity of the micro concavo-convex structure layer (at least [0102] teaches a protective layer may be provided on the structure, and may be transparent).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Aono (Examiner provided machine translation of JP 2013233733 A, of record) in view of Fuhse et al. (2012/0319395, of record).

Regarding claim 2, Aono discloses the display of claim 1, wherein an optically variable layer that optically varies a wavelength of visible light is provided on the first surface (101, polarizing color shift layer, 102, absorption layer).
Aono fails to teach the optically variable layer is composed of a laminate of a dielectric multilayer and a metal reflective layer. Aono and Fuhse are related because both teach a display comprising an optically variable layer.
Fuhse discloses a display wherein an optically variable layer is composed of a laminate of a dielectric multilayer (at least Figure 7, 18, color shift thin film, is composed of 15, 16, 17, first, second, and third dielectric layers; [0102]) and a metal reflective layer (at least Figure 7, 18, color shift thin film, is composed of 12, reflective coating; [0102]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Aono to incorporate the teachings of Fuhse and provide the optically variable layer to be composed of a laminate of a dielectric multilayer and a metal reflective layer. Doing so would allow for an improved optically perceptible quality with color brilliance.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Aono (Examiner provided machine translation of JP 2013233733 A, of record) in view of Raksha et al. (2008/0171144, of record).

Regarding claim 20, Aono discloses a method of producing the display of claim 6, but fails to teach the method comprising a step of accumulating magnetic particles in the microstructures on the second surface by externally applying a magnetic force. Aono and Raksha are related because both teach a display.
Raksha discloses a method of producing a display, the method comprising a step of accumulating magnetic particles in the microstructures on the second surface by externally applying a magnetic force (at least [0045-0046] teach 6, magnetic particles, to reflect incident light, and are aligned under the influence of a magnetic force).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Aono to incorporate the teachings of Raksha and provide the method comprising a step of accumulating magnetic particles in the microstructures on the second surface by externally applying a magnetic force. Doing so would allow for reliably depositing and aligning of the reflective layer, thereby improving the quality of the display.

Allowable Subject Matter
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art fails to teach or suggest the structural limitations positively recited in claim 3, along with claims 1 and 2, in a manner that would be appropriate under 35 U.S.C. 102 or 103. Claim 4 is dependent on claim 3, and is therefore objected to for at least the same reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BALRAM T PARBADIA whose telephone number is (571)270-0602. The examiner can normally be reached 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BALRAM T PARBADIA/Primary Examiner, Art Unit 2872